internal_revenue_service p o box cincinnati oh release number release date date date name of private_foundation address address department of the treasury employer_identification_number contact person - id number contact telephone number legend uil c geographical region x lower grant threshold_amount y higher grant threshold_amount dear you asked for advance approval of your educational grant and loan procedures under internal_revenue_code sec_4945 and sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants and loans based on the information you submitted and assuming you will conduct your program as proposed we determined your procedures for awarding scholarships meet the requirements of code sec_4945 we also determined your procedures for awarding educational grants and loans meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards meeting the requirements of code sec_4945 which are made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your request indicates that you plan to award scholarships to individuals under sec_4945 to enable them to further their education at university by enrolling into programs leading to bachelor's master's or doctoral degrees you will also provide educational grants under sec_4945 to those who wish to improve their skills and abilities through non-degree courses executive education or similar learning opportunities you do not currently award educational loans but may in future offer soft low-interest loans under g to students which they would not need to repay until they have graduated and have been afforded an interest-free period of time to seek employment awards may range from under dollar_figurex for students needing help with only a portion of their tuition or for open courses and executive education to in rare instances over dollar_figurey representing full tuition at a top university for the length of years necessary to complete the degree for all awards the amount is determined by a consideration of the type of education program the applicant is applying to the socioeconomic status of the applicant past academic performance proven leadership ability the applicant's commitment to the c region and community and your available_resources the program will be publicized on your website amongst networks of universities and high schools and occasionally via media to be eligible potential applicants must have a strong tie or connection to the c region eg born there studied or lived there for a long period of time be of descent etc recipients will be chosen by a selection committee based on past academic performance leadership potential and economic need selection committee members a total of three will be chosen by your governing body and are expected to be persons with strong ties to either the academic or business world such as teachers academics or business executives the number of grants each year will be decided by your board based on financial projections and availability of funds disqualified persons are ineligible for any grants or loans relatives of selection committee members are also not eligible for the students you select you will pay grant funds directly to their academic institution to be applied to their tuition and other expenses in the case of large awards that cover the entire year or more than one year distributions to the institution would be made in accordance with the school's regular tuition payment schedule students must furnish grade transcripts to you upon request you have represented that you will arrange to receive and review such reports at least annually if you become aware that the terms of an award have been violated you will communicate the violation to the award recipient and try to have the violation corrected if correction is not possible you will withhold all further distributions to the recipient and in special cases may require the recipient to return some or all of the grant amount to you basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure the foundation awards the grant on an objective and nondiscriminatory basis e the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or a prize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance long-term low-interest loans that private_foundations make for educational_purposes can be considered grants under code sec_4945 and revrul_77_434 other conditions that apply to this determination e this determination covers only the grant and loan program described above this approval will apply to succeeding grant and loan programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot make grants or loans to your creators officers directors trustees foundation managers or members of selection committees or their relatives e e all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant and loan distributions with the irs if necessary please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely jeffrey cooper director exempt_organizations rulings and agreements
